Citation Nr: 0825572	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for status post 
overdose of medication with forced vomiting.

2.  Entitlement to service connection for gastroesophageal 
reflux, claimed as gastrointestinal problems.

3.  Entitlement to service connection for muscle and joint 
pain.

4.  Whether the veteran submitted an adequate and timely 
substantive appeal on the issue of entitlement to service 
connection for chronic fatigue syndrome, claimed as stress 
fatigue.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active duty for training from August 1986 
through November 1986, additional active duty from December 
1990 through May 1991, and additional reserve service.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issues of entitlement to service connection for status 
post overdose of medication with forced vomiting; entitlement 
to service connection for gastroesophageal reflux, claimed as 
gastrointestinal problems, and entitlement to service 
connection for muscle and joint pain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to her claim for entitlement to chronic fatigue 
syndrome.


CONCLUSION OF LAW

An adequate and timely substantive appeal regarding the claim 
for entitlement to chronic fatigue syndrome was not filed, 
and the Board lacks jurisdiction to consider this issue. 38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101(c), 
20.200, 20.202, 20.300, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished. 
38 U.S.C.A. § 7105(a) (West 2002). It is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each issue before adjudicating 
the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings. 
Barnett v. Brown, 83 F.3d 1380, 1383 (1996). Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal. 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 
38 C.F.R. §§ 20.101(c), 20.203 (2007).

In a decision dated in August 2004, the RO denied a claim for 
entitlement to service connection for chronic fatigue 
syndrome, claimed as stress fatigue, along with the claims 
for service connection for uterus fibroids, status post 
overdose of medication with forced vomiting, gastroesophageal 
reflux, muscle and joint pain, and nonservice-connected 
pension. She was notified of that decision by letter dated 
August 27, 2004. In a written statement received on September 
8, 2004, the veteran filed a timely NOD with the issues of 
overdose of medication with forced vomiting, chronic fatigue, 
gastroesophageal reflux, and muscle and joint pain. 
See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 
20.302(a) (2007). On June 23, 2005, the RO issued an SOC with 
regard to the four appealed issues, and an enclosed VA Form 9 
in order to afford the veteran the opportunity to perfect her 
appeal, if she so desired. See 38 U.S.C.A. § 7105(d)(1) (West 
2002). The cover letter to the SOC advised the veteran to the 
following:  "To complete your appeal, you must file a formal 
appeal. We have enclosed VA Form 9, Appeal to the Board of 
Veterans' Appeals, which you may use to complete your appeal. 
... You must file your appeal with this office within 60 days 
from the date of this letter or within the remainder, if any, 
of the one-year period from the date of the letter notifying 
you of the action that you have appealed."

The next correspondence from the veteran, a VA Form 9, was 
received on July 5, 2005, and indicated that the veteran had 
read the statement of the case and was "only appealing these 
issues:  service connection for overdose of medication with 
forced vomiting, service connection for gastroesophageal 
reflux, and service connection for muscle and joint pain." 
This Form 9 was timely as to the issues listed, but did not 
include the claim for chronic fatigue syndrome.  The first 
indication of the veteran's desire to continue her appeal of 
the chronic fatigue issue came in a November 2006 written 
statement.  Prior to this time, the RO did not receive any 
written document, either from the veteran or her 
representative, which expressed a desire to appeal this claim 
to the Board.

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2007). A 
Substantive Appeal consists of a properly completed VA Form 
9, 'Appeal to Board of Veterans' Appeals,' or correspondence 
containing the necessary information. 38 C.F.R. § 20.202 
(2007). The Substantive Appeal should set forth specific 
allegations of error of fact or law related to specific items 
in the SOC and clearly identify the benefit sought on appeal. 
Id. Although the Board will construe all arguments advanced 
by a claimant in a liberal manner, the Board may dismiss any 
appeal which is not in conformity with VA law and 
regulations. 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); 
38 C.F.R. § 20.202 (2007).

As shown above, no document or correspondence was received by 
the RO alleging any error of law or fact regarding the 
chronic fatigue issue within the one-year time period 
following notification of the RO's initial adjudication on 
August 27, 2004. The veteran, therefore, did not file within 
the appeal period a Substantive Appeal discussing errors of 
fact or law with regard to her chronic fatigue syndrome 
claim.

In so deciding, the Board notes that there are no 
communications prior to or following the expiration of the 
appeal period which could be construed as a request for 
extension of time to file a substantive appeal. 38 U.S.C.A. § 
7105(d)(3) 
(West 2002); 38 C.F.R. § 20.303 (2007). Nor does the record 
disclose that good cause exists for the veteran's failure to 
timely file a substantive appeal. Id. 
See 38 C.F.R. § 3.109(b) (2007); Corry v. Derwinski, 3 Vet. 
App. 231, 235 (1992). The Board has no discretion to exercise 
jurisdiction over any issue other than under those bases 
provided by statute or regulation. Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993). Therefore, the Board must dismiss the 
claim for entitlement to service connection for chronic 
fatigue syndrome due to the absence of an adequate and timely 
filed substantive appeal.

Duties to Notify and Assist
The issue in this case involves a question of law based 
solely on a retroactive review of the documents of file. In 
this case, the law is determinative and there is no further 
evidence to be developed. As such, the provisions of the VCAA 
are not applicable. See generally Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (because the law, and not the evidence, 
is dispositive of this claim, the VCAA is not applicable); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Pierce v. 
Principi, 240 F. 3d. 1348 (Fed. Cir. 2001). Nonetheless, the 
Board notes that basic principles of due process have been 
observed in this case. An April 2008 letter from the Board 
notified the veteran of what was necessary with regard to 
filing a substantive appeal.  She was notified that the Board 
would be considering the timeliness of her substantive appeal 
in this matter. 


ORDER

The appeal of the August 2004 decision with respect to the 
issue of entitlement to service connection for chronic 
fatigue syndrome was not timely filed, and is therefore 
dismissed.


REMAND

The veteran is seeking service connection for status post 
overdose of medication with forced vomiting, gastroesophageal 
reflux, and for muscle and joint pain.  These claims are not 
yet ready for Board review.  Under 38 C.F.R. § 3.159 (c)(2), 
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, 
including service medical records and VA treatment records.  
In a service connection claim, such as the veteran's, service 
medical records are highly relevant, as are VA treatment 
records shortly following a veteran's discharge from service.  
Both are missing in this case.

The claims folder contains a copy of an undated letter 
through which the RO requested service records from the 75th  
Field Hospital in Tuscaloosa, Alabama. This unit responded by 
referring VA to the Records Management Center (RMC) in St. 
Louis, Missouri.  See September 2003 memorandum.  In a March 
2004 PIES response, the RO was informed that all available 
records from the RMC were previously forwarded to the RO.  A 
review of the claims folder reveals that these service 
medical records include only the April 1986 enlistment 
examination and a June 1989 HIV test.  The veteran, however, 
contends that she was treated during service at a VA hospital 
in Birmingham, Alabama, for psychological stress, and at the 
King Khalid Military City Hospital in Saudi Arabia for forced 
vomiting after a drug overdose, stress fatigue, and again in 
the VA hospital in Birmingham shortly following her discharge 
for sleep disturbances and gastrointestinal problems.  See 
March 2004 claim form.  These records are obviously not 
included in the 1986 and 1989 service records contained 
within the service records envelope.  Also, the first VA 
medical records within the claims folder are in 2002.

The Board also notes that in cases of veterans of the 
reserves, service medical records should be requested from 
the relevant reserve unit.  While the record shows that the 
RO requested records from the 75th Field Hospital, the 
veteran also reported that this unit became attached to the 
251st Evacuation Hospital in South Carolina, and that she was 
attached to the King Khalid Military Hospital in Saudi 
Arabia.  See veteran's statements dated September 2004 and 
July 2005.  There is no evidence in the claims folder that 
records were requested from any of these sources.  It is 
imperative that the RO make as many attempts as necessary to 
obtain records, such as these, which are clearly in control 
of a Federal department or agency.  Because the duty to 
assist the veteran under 38 C.F.R. § 3.159(c)(2) has not yet 
been met, this matter must be remanded for additional 
development.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision. As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2), by obtaining all of the 
veteran's service medical records, as well 
as all VA treatment records during service 
and since her discharge from service, 
including all records dating back to 1991 
from the VA hospital in Birmingham, 
Alabama.  

The search for service medical records 
should include requests from all reserve 
units identified by the veteran and 
discussed in the body of the remand, 
above, as well as records from the King 
Khalid Military City Hospital in Saudi 
Arabia.

3.  Once VA makes reasonable attempts to 
obtain all service medical records and VA 
treatment records, if it is unable to 
obtain them, the RO must ensure that 
proper notice of the inability to obtain 
records is afforded the veteran in 
accordance with 38 C.F.R. § 3.159(e).

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


